CHRIS DANIEL
9                              HARRIS COUNTY DISTRICT CLERK



                                                                              FILED IN
July 24, 2015                                                          1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
HONORABLE CATHERINE EVANS                                              7/30/2015 10:48:27 AM
180™ DISTRICT COURT                                                    CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                   Clerk



Defendant’s Name: JAY COLBY FITZGERALD

Cause No: 1474580

Court:   180th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 7-23-15
Sentence Imposed Date: 7-23-15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sided


fc-Arriaga /   /
Criminal PpstTnal Deputy

4   : Devon Anderson
      District Attorney
      Appellate Division
      Harris County, Texas

    KATHERINE POWERS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                     'Cause No.      _}'TT4S$0                                                                        rz
                                        Pi17
                                                     THE STATE OF TEXAS
                                                                     . 'A/KJAJ   _                                                %               f
                     ifow              District Coart / CouutyCi iuiiuul COUITai LAW No.
                                                                                                                    FT
                                                        Harris County, Texas
                                                                                                                        LED
                                                                                                                     Chris     Daniel
                                                                                                                        nintrtat Glerfc,

                                                         NOTICE OF APPEAL
                                                                                                                        JUL 23 2015
                                                                                                          Time:
                                                                                                                        narn» County, TexaT
TO THE HONORABLE JUDGE OF SAID COURT:

On        njatdk_
NOTICE OF APPEAL of his conviction.
                                    (date), the defendant in the above numbered and styled cause gives
                                                                                                                               uoputy




The undesigned attorney (check appropriate box):
    tjMOVES to withdraw.
    O ADVISES the court that he will CONTINUE to represent the defendant on appeal.


Date
         nlrln/if                                                       Attorney (Signature)
                                                                                             Vkdl hi
   Tfcw         fnllnfirdd                                                 Xlto'e vZVvVimr
Defendant (Printto name)"                                               Attorney (Printed name)
                                                                                  0&>rf-)oo
                                                                        State Bar Number




The defendant (check all that apply):
                                                                        Address
                                                                               Qn
                                                                                    m
                                                                        Telephone Number
                                                                                               ItIt*
                                                                                                                               8ÿ
    ar REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          agpe Hate counsel to represent him.
    SETA§KS the Court to ORDER that a free record be provided to him.
    aÿASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.


Deÿndaoÿignaturej
                                                                                      BL&.fiulrJ (8/
                                                                        Defendant's Pritufrd name
                                                                                                                                        tr   \

SWORN TO AND SUBSCRIBED BEFORE ME ON

By Deputy District Clerk of Harris County, Texas
                                                                                                 if-        •
                                                                                                                —   :      /      i          —i




hnp;//hcdco-intianci/Criminal/Crimmal Coum/SOPs and Forms Library/Criminal Forms/Nolice of AppeaJ (3 pages-w AfIimiaiion).docx Page 1 of 3
                                                                06/01/06
    V

*                                                                       ORDER

               On                                the Court conducted a hearing and FINDS that defendant / appellant

                    is NOT   indigent at this time.
                      indigent for the purpose of
                             employing counsel
                             paying for a clerk’s and court reporter’s record.
                       .ÿEmploying counsel or paying for a clerk’s and court reporter’s record.
    The Court ORDERS that                                        -s.

        efÿCounsel’s motion to          withdrawÿ GRANTED/DENIED.
               Defendant / appellant’s motion (toEe tound indigent) is DENIED.
               Defendant’s / appellant’s motion is GRANTED and
                                                                                             (attorney’s name & bar card number)
                          is APPOINTED to represent defendant / appellant on appeal.
                                        REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                        defendant / appellant.
    BAIL IS:
               SET at $
                          _
               To CONTINUE as presently set.
                          and is SET at No BOND. (Felony Only)

    DATE SIGNED:            1'**>-{<>                S'.-ÿXAS
                                                                       'J--. JUDGETRESTCING,
                                               §/                              tffio DISTRICT COURT /
                                                                          \ GoyNTY CRIMINAL COURT AT LAW NO.
                                               °!                          .   SBvftRis COUNTY, TEXAS
                                             W\                         / *!
                                                                           /




    http://hcdco-iinmnei/Criminal/CrimmaJ Coorts/SOPs and Forms Library/Crimmsl Forms/Noiict of Appeal (3 pages-w A(Tirmalion).docx Page 2 of 3
                                                                       06/01/06
THE STATE         OF   TEXAS
                                                   Cause No.           I
                                                                               IN THE   IÿQIDISTRICT COURT
                                                                                                                          ©
v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.
                         _, Defendant                                          HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
     FI       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     I I      is a plea-bargain case, and the defendant has NO right of appeal, [or]
     I I      the defendant has waived the right of appeal.



Judge                                                                      Date Signed

1 have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. 1 have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if 1
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. 1 understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


                                                                              "Owe      _\Moh
Dÿndmt
Mailing Address: _
                                                                           Defendant’s Counsel

                                                                           State Bar of Texas ED nlumber
                                                                                                               o
Telephone numfeie:                                                         Mailing Address:
                                                                                                      Qh       Mil? £3310
                   B
Fax number (if                                                             Telephone number:
                                  “•PUtJ"                                                            ~ljC>
                                                                           Fax number (if any):
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                                 CLERK
                                                                                                                        9/1/2011
CAUSE NO.:        mm-sspo
                                    PAUPER'S OATH ON APPEAL
                                  [mÿss'                    r OFFENSE:      A£i£-y
                                                                                                                 ?z
THE STATE OF TEXAS
                                                            jU I            DISTRICT
                                                                                       COUR'Pfÿ
VS.                                                           OF
                                                              HARRIS COUNTY, TE&A£           J°L 24
TO THE HONORABLE IUDGE OF SAID COURT:
                                                                                                   Ojpjp%sÿÿ
       NOW COMES             AAÿ(LQC£XJ        P \\ fa P(£ALQ defendant in the above styled andnumBSred
cause, and states under oath that lie is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.


                                           / DpENB&fT                 V
SUBSCRIBED AND SWORN to before me, this                     dav   of~ÿU-ÿ              A.D., 20    15T

                                                iternty
                                                    DISTRICT CLERK
                                                1)0 DISTRICT COURT
                                                [ARRIS COUNTY, TEXAS


                                                    ORDER
OnVÿyAÿ                             the court conducted a hearing and found that the defendant is indigent.
                            thatÿÿ cVvoxi?. PP\ÿ -£r\f IMjs appoi nted to represent
$3)      The court orders
         defendant/appellant on appeal.
         The court reporter is ordered to prepare and file the reporter’s record without charge to the
         defendant/appellant.
                    *
                        _
It isfurthfr ordered that the clerk of this court mail a copy of the order to the court reporter
   r\ vu\ k) IC                         , by certified mtuTretum retfeip) requested.


                                               JUDGWRESII5ING
                                                iXO DISTRICT COURT
                                               HARRIS COUNTY, TEXAS

                                                AFFIRMATION
      I,                       K\                A-ÿÿttomey at Law, swear or affirm that I will be solely
      responsible for writing a brief and representing the appellant on appeal. If 1 am not able to preform my
      duties as appellate counsel, I will notify the court immediately so that the court may take the
      appropriate action as deemed necessary.
      ATTORNEY (SIGNATURE! V                                         BAWSPN NUMBER

      ADDRESS                                                        CITY               STATE                  ZIP


      PHONE
                                                                      in    PW ?Tr7
                                                                     FAX NUMBER

         tu rVt
      EMAILADDRESS
                            n rop/S)
   SWORN TO AND SUBSCRIBED BEFORE ME ON

                                              DEPUTY   DJSTÿCT     CLERK (SIGNATURE)
                                                 DISTRICT CLERK
                                                          „
                                                        Cause No.

                                                       THE STATE OF TEXAS
            <3 A-C|                       P-|T7faKlPA*fV A/K/A/


                     \toTYf              District Court / County CHlnlmU Coui I at Luw-Ntr.

                                                         Harris County, Texas



                                        OATH OF APPOINTED ATTORNEY ON APPEAL

     I,                                                   1/ Attorney at Law, swear or affirm that I will be solely
    responsible for writing a brief and representing the appellant on appeal. If I am not able to perform my
    duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
    Action as deemed necessary.

     U*.                                                                                !3
     Attomey-at-Law (Signature)                                          BAR Number / SPN

          9P.?2>X
     Address                                                             City / State / Zip


     Phone
          '13                                                            FAX
                                                                                 ~V3_

                                                                                                                            *   _0/ÿ
     SWORN TO AND SUBSCRIBED BEFORE ME ON

                                                                                                                w
                                                                                                                                      II
     By Deputy District Clerk of Harris County, Texas

                                                                                                                \r:                     /
                                                                                                                      N,,             &
                                                                                                                              tic's'll /ÿ




hnp://hcdco-intranctATrimjnfll/CriminaJ Coura/SOPs and Forms Library/CrimirmJ Forms/Nolice of Appeal (3 pages-w Aflirmaiion),docx Page 3 of 3
                                                                  06/01/06
               APPEAL CARD


                                              Cause No.   ..
ifc                                           units eTÿ(vi'PCQ
on

               Appointed
                           _     Hired

Offense   frkfafcftnU'tgft            iL&tbbgCÿ
Jury Trial          Yes   )/_    No

Punishment
Assessed
          _
           _
Companion Cases
(If Known)

Amount of
Appeal Bond.       /&L
Appellant
Confined:           Yes         No

Date Submitted         JUL 2 4 2015
To Appeal Section

Deputy Clerk